Citation Nr: 0936896	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  05-38 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a skin disorder (originally claimed as a skin 
rash), to include as due to Agent Orange exposure. 

2.  Entitlement to an initial evaluation in excess of 30 
percent for an anxiety disorder (also claimed as post 
traumatic stress disorder (PTSD)). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran had active military service from August 1965 to 
June 1976.  The Veteran served in the Republic of Vietnam 
(RVN).

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  By that rating action, the RO in part 
determined that new and material evidence had not been 
received to reopen a previously denied claim of entitlement 
to service connection for a skin disorder (originally claimed 
as a skin rash), to include as due to Agent Orange exposure.  

This appeal also stems from an October 2008 rating action, 
when the RO awarded service connection for an anxiety 
disorder.  An initial 30 percent disability rating was 
assigned, effective November 30, 2007.  The Veteran timely 
appealed the December 2004 and October 2008 rating actions to 
the Board. 

Also on appeal from the RO's December 2004 rating action was 
the issue of entitlement to service connection for a right 
eye disorder. By an October 2008 rating action, the RO 
granted service connection for status-post cyst removed, 
right eyebrow scar residual; an initial noncompensable 
evaluation was assigned, effective April 16, 2004.  As the 
Veteran has not disagreed with the initial noncompensable  
evaluation or the effective date of April 16, 2004 assigned 
to this disability, the issue is no longer before the Board 
for appellate consideration.  Grantham v. Brown, 114 F. 3d 
1156 (Fed. Cir. 1997).

In August 2009, the Veteran testified before the undersigned 
at a hearing conducted at the Houston, Texas RO.  A copy of 
the hearing transcript has been associated with the claims 
files.  
In the decision below, the Board will reopen the claim for 
service connection for a skin disorder, to include as due to 
Agent Orange.  The issue of service connection for a skin 
disorder, to include as due to Agent Orange on the merits, as 
well as the claim of entitlement to an initial evaluation in 
excess of  30 percent for an anxiety disorder, are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  By an October 1992 rating decision, the RO denied service 
connection for a skin rash, to include as due to Agent Orange 
exposure.  The RO provided the Veteran notice of his 
appellate rights, but he did not initiate an appeal by filing 
a timely notice of disagreement.

2.  Since the RO's October 1992 rating decision, additional 
evidence has been received which was not previously of 
record, and which relates to an unestablished fact (evidence 
of a current skin disorder) necessary to substantiate the 
Veteran's claim for service connection for a skin disorder, 
to include as due to Agent Orange exposure. 


CONCLUSIONS OF LAW

1.  The October 1992 rating decision, wherein the RO 
determined that new and material evidence had not been 
received to reopen a previously denied claim of entitlement 
to service connection for a skin disorder, to include as due 
to Agent Orange exposure, is final.  38 U.S.C.A. § 7105 
(West); 38 C.F.R. §§ 3.104(a), 20.200, 20.202 (2008).

2.  New and material evidence has been received to reopen the 
previously denied claim of entitlement to service connection 
for a skin disorder, to include as due to Agent Orange 
exposure.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).
VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf.  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II").

Specific to requests to reopen a previously denied claim, the 
Veteran must be notified of both the reopening criteria and 
the criteria for establishing the underlying claim.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The VCAA states that 
nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108. 38 U.S.C. § 5103A(f).

The Board is granting the Veteran's petition to reopen a 
claim for service connection for a skin disorder, to include 
as due to Agent Orange, and remanding the underlying claim on 
the merits for additional development.  Consequently, a 
determination on whether the VCAA's duty to notify and assist 
provisions were satisfied is unnecessary at this point 
pending further development and the readjudication of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
affirmed, 499 F.3d 1317 (Fed. Cir. 2007).

II.  Analysis

The Veteran seeks to reopen a claim of entitlement to service 
connection for a skin disorder (originally claimed as a skin 
rash), to include as due to Agent Orange exposure that was 
last denied in October 1992 and not appealed.  The Veteran 
contends that he currently has a skin disorder as a result of 
presumed herbicide exposure during active military service in 
the RVN.  He also maintains that he has had a chronic skin 
disorder, since he received treatment for documented skin 
symptoms during military service.

Having carefully considered the evidence in light of the 
applicable law, the Board finds that new and material 
evidence has been received, and the petition to reopen the 
claim is granted.  

As an initial matter, the RO reopened the Veteran's 
previously denied claim for service connection for this 
disability and denied the reopened claim on the merits.  (See 
April 2009 Supplemental Statement of the Case).  Regardless 
of the RO's actions, the Board has an obligation to make an 
independent determination of its jurisdiction regardless of 
findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 
1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

In October 1992 the RO informed the Veteran of his appellate 
rights, but he did not file a timely appeal.  See 38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.302(a) (2008) (a 
claimant must file a notice of disagreement with a 
determination within one year from the date that that agency 
mails notice of the determination).  Consequently, the RO's 
October 1992 rating decision became final. 38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a) (2008).

In formulating the reasons for its denial in October 1992, 
the RO essentially upheld prior rating actions, issued in 
July 1976 and June 1983, when it was specifically noted that 
although the Veteran had received treatment for 
papulosquamous eruptions of the trunk, arms and face during 
service, post-service VA medical reports, dated in May 1983, 
were wholly devoid of any subjective complaints or clinical 
findings referable to the skin. 

In August 2002, the RO received the Veteran's petition to 
reopen his previously denied claim for service connection for 
a skin disorder (originally claimed as a skin rash), to 
include as due to Agent Orange exposure.  (See Veteran's 
letter to VA, received by the RO in August 2002). 

As a general rule once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a) (2008).  If new and material 
evidence is received, the claim shall be reopened, and the 
former disposition of the claim shall be reviewed.  38 
U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2008).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final decision of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

The evidence received since the October 1992 rating decision 
includes, but is not limited to, a December 2008 VA fee basis 
examination report, reflecting that Veteran was diagnosed 
with various skin disorders, namely, contact dermatitis, 
eczema and tinea cruris.  (See December 2008 fee basis 
examination report).  

The December 2008 VA Fee Basis examination report is 
considered "new" in that it contains information that was 
not considered at the time of the October 1992 rating 
decision and it is also "material" because it contains 
clinical evidence that the Veteran was diagnosed with various 
skin disorders, namely, contact dermatitis, eczema and tinea 
cruris--a fact that was not previously before the RO in 
October 1992.   As the December 2008 VA fee basis examination 
report is considered adequate to meet the requirements to be 
"new" and "material" as described in the laws and regulations 
above, the previously denied claim for service connection for 
a skin disorder (originally claimed as a skin rash), to 
include as due to Agent Orange exposure is, therefore, 
reopened.


ORDER

As new and material evidence has been received to reopen a 
claim for service connection for a skin disorder, to include 
as due to Agent Orange exposure, the appeal to this extent is 
granted.


REMAND

Having reopened the claim for service connection for a skin 
disorder, to include as due to Agent Orange exposure, the 
Board's inquiry does not end.  VA must now proceed to 
evaluate the merits of the claim, including developing 
appropriate medical evidence as detailed below.  In addition, 
and as will be discussed in more detail below, the Board has 
also determined that additional development is warranted of 
the Veteran's claim for an initial evaluation in excess of 30 
percent for an anxiety disorder. 

As to the skin disorder, the Veteran's reports of a 
continuity of symptomatology can satisfy the requirement for 
evidence that the claimed disability may be related to 
service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  
The threshold for finding a link between current disability 
and service is low.  Id. at 83.  

There is in-service evidence of treatment for papulosquamous 
eruptions of the trunk, arms and face in October and November 
1968.  At that time, no fungal elements were noted.  A 
diagnosis of pityriasis rosea was entered.  The Veteran was 
prescribed topical medication.  In January 1971, the Veteran 
received treatment for a scrotal abscess.  A March 1971 
periodic examination report shows that the Veteran's skin was 
evaluated as "normal."  A March 1971 Report of Medical 
History contains a notation that the Veteran had a skin rash 
on his scalp in 1968 that resolved with good results.  Post-
service medical evidence reflects that the Veteran has been 
diagnosed with various skin disorders, namely, contact 
dermatitis, eczema and tinea cruris.  (See December 2008 VA 
fee basis examination report).  

After a review of the Veteran's documented in-service skin 
symptoms, his history of having a skin reaction, as well as a 
physical evaluation of his skin, a December 2008 VA fee basis 
examiner concluded that it was impossible to state whether or 
not the Veteran had a contact allergic reaction to a chemical 
during service but that his current rash was more likely 
caused from a reaction to nickel.  

Regarding the Veteran's diagnosis of pityriasis rosea, the VA 
fee basis examiner determined that it was a common skin 
condition in young adults and was not caused from contact to 
any chemicals, but was thought to be an immunological 
reaction to a possible virus and that it would usually 
resolve on its own.  

Concerning the Veteran's diagnoses of eczema and tinea 
cruris, the VA fee basis examiner opined that while they were 
not caused by a result of service, that they could have been 
exacerbated by conditions in the service (italics added for 
emphasis), but that they had not been caused by a result of 
service.  The VA fee basis examiner, however, did not provide 
any further clarification or commentary addressing whether or 
not the Veteran's eczema and tinea cruris had, in fact, been 
exacerbated by conditions during his period of military 
service, such as the Veteran's presumed exposure to Agent 
Orange in the RVN, or any other in-service event.

Because it has long been held that the statutory duty to 
assist requires a thorough and contemporaneous medical 
examination, especially in cases where there exists 
ambiguities and uncertainties relative to the claimed 
disorder, the Board must remand the claim for clarification.  
See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); see 38 
C.F.R. § 4.2 (2008) (If the findings on an examination report 
do not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes).

With regard to the claim for an initial evaluation in excess 
of 30 percent for his anxiety disorder, the Veteran testified 
that this disorder had increased in severity since he was 
last examined by VA in 2008.  (Transcript (T.) at page (pg.) 
8).  VA has the authority to schedule a compensation and 
pension examination when such is deemed to be necessary, and 
the Veteran has an obligation to report for that examination.

Pursuant to 38 C.F.R. § 3.327(a) (2008), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the severity of a disability.  See also 
38 C.F.R. § 3.159 (2008).

Finally, on VA Form 21-4138, Statement in Support of Claim, 
received by the RO in April 2009, the Veteran indicated that 
he had continued to receive treatment for his anxiety 
disorder from the VA outpatient clinic in Conroe, Texas and 
the VA Medical Center (VAMC) in Houston, Texas.  

Records from the VA outpatient clinic in Conroe, Texas have 
not been obtained and are not contained in the claims file.  
The most contemporaneous reports have been from the Houston, 
Texas VAMC, and are dated up until March 2009.  Thus, the 
RO/AMC should obtain any such records from these VA 
facilities on the Veteran's behalf, and associate them with 
the claims files.  Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA is deemed to have constructive knowledge of all VA 
records and such records are considered evidence of record at 
the time a decision is made); 38 C.F.R. § 3.159(c)(2) (2008).  

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  Obtain all treatment records 
pertaining to the Veteran from the VA 
outpatient clinic in Conroe, Texas, as 
well those from the VAMC in Dallas, 
Texas, since March 2009.  All information 
should be associated with the claims 
files.  All requests for records and 
their responses should be clearly 
delineated in the claims files.  
All records/responses received should be 
associated with the claims files.  In 
requesting these records, the RO/AMC's 
efforts to obtain them must continue 
until it is determined that they do not 
exist or that further attempts to obtain 
them would be futile.  The non-existence 
or unavailability of such records must be 
verified by the Federal department or 
agency from whom they are sought.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (c)(2) (2008).

2.  Return the claims files to the 
examiner who conducted the December 2008 
VA fee basis skin examination.  If the 
December 2008 VA fee basis examiner is 
not available, the Veteran must be 
examined by an appropriate physician.  
The purpose of the addendum or 
examination, if conducted, is to 
determine whether the Veteran skin 
disorders, variously diagnosed as contact 
dermatitis, eczema and tinea cruris are 
related to, had their onset during, or 
were exacerbated by, a condition of 
military service, such as the Veteran's 
presumed exposure to Agent Orange in the 
RVN.  The following considerations will 
govern the examination:

a.  The claims files, including all 
medical records obtained and a copy 
of this remand, will be reviewed by 
the examiner, with particular 
attention paid to the evidence noted 
below.  The examiner must address 
and augment his statement from his 
December 2008 VA fee basis 
examination report pertaining to 
whether or not the Veteran's eczema 
and tinea cruris could have been 
exacerbated by the conditions of the 
Veteran's military service.  In 
addition to the specific directive 
of addressing the evidence of record 
as noted below, the examiner must 
acknowledge receipt and review of 
the claims files, the medical 
records obtained and a copy of this 
remand.

b.  All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled.

c.  In all conclusions, the December 
2008 VA fee basis examiner, or 
examining physician, must identify 
and explain the medical basis or 
bases for the conclusion, with 
identification of the evidence of 
record relied upon in reaching the 
conclusion.  In particular:

(i) After examining the 
Veteran's skin, it must be 
reported whether any 
currently diagnosed skin 
disorder(s) (previously 
diagnosed as contact 
dermatitis, eczema and tinea 
cruris) is related to, had 
its onset during, or was 
exacerbated by, the Veteran's 
period of active military 
service, to include his 
presumed exposure to Agent 
Orange in the RVN.  

(ii) The examiner must state 
the medical basis or bases for 
all opinions expressed.  If the 
examiner is unable to render an 
opinion without resort to 
speculation, he or she should 
so state.
		
In formulating his or her opinion, 
the examiner must comment on the 
significance, if any, of the 
following clinical evidence:  

(a) October and November 1968 
service treatment records, 
reflecting that the Veteran 
received treatment for 
papulosquamous eruptions of the 
trunk, arms and face.  A 
diagnosis of pityriasis rosea 
was entered; 

(b) January 1971 service 
treatment record, reflecting 
that the Veteran received 
treatment for a scrotal 
abscess; 

(c) March 1971 periodic 
examination report, reflecting 
that the Veteran's skin was 
evaluated as "normal;" 

(d) a March 1971 Report of 
Medical History, containing a 
notation that in 1968, the 
Veteran had a skin rash on his 
scalp that resolved with good 
results; and 

(e) December 2008 VA fee basis 
examination report, containing 
conclusions that the Veteran's 
diagnoses of contact dermatitis 
and pityriasis rosea were 
related to nickel and possibly 
a virus, respectively.  In 
addition, it was noted that the 
Veteran's eczema and tinea 
cruris could have exacerbated 
by the conditions in the 
service, but that they had not 
been caused by a result of 
service.  



3.  Schedule the Veteran for a VA 
psychiatric examination to assess the 
current severity of his service-connected 
anxiety disorder.  The following 
considerations will govern the 
examination:

a.  The claims files, and a copy of 
this remand, will be reviewed by the 
examiner, who must acknowledge 
receipt and review of these 
materials in any report generated as 
a result of this remand.

b.  After conducting any clinical 
studies, the examiner should report 
a multi-axial diagnosis identifying 
all current psychiatric disorders, 
and offer an opinion of the extent 
to which the Veteran's service-
connected anxiety disorder results 
in social and occupational 
impairment.  All signs and symptoms 
of the service-connected anxiety 
disorder should be reported in 
detail.  The multi-axial assessment 
should also include a thorough 
discussion of Axis IV (psychosocial 
and environmental problems) and Axis 
V Global Assessment of Functioning 
score, with an explanation of the 
numeric code assigned.

c.  All opinions should be supported 
by a clear rationale, and a 
discussion of the facts and medical 
principles involved must be 
included.

4.  The RO/AMC will then review the 
Veteran's claims files and ensure that 
the foregoing development actions have 
been conducted and completed in full.  If 
further action is required, it should be 
undertaken prior to any further 
adjudication of the remanded claims.

5.  Thereafter, the claims files must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  Then, the pending claims of 
entitlement to service connection for a 
skin disorder, to include as due to Agent 
Orange and entitlement to an initial 
rating in excess of 30 percent for an 
anxiety disorder must be readjudicated. 

If any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case, and 
an adequate time to respond.  Thereafter, 
the case should be returned to the Board 
for further appellate review. 

The purpose of this remand is to assist the Veteran with the 
development of his service connection and initial evaluation 
claims.  The Veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
service connection and initial evaluation claims.  His 
cooperation in VA's efforts to develop his claims including 
reporting for scheduled VA examinations, is both critical and 
appreciated.  The Veteran is also advised that failure to 
report for any scheduled examination may result in the denial 
of that claim.  38 C.F.R. § 3.655 (2008).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that is remanded by the Board of 
Veterans' Appeals or by the United States 



Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
2002 & Supp. 2008).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


